September 9, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
GAIA ENVIRONMENTAL, INC. AND AXL INDUSTRIES, L.L.C., Appellants

NO. 14-13-00571-CV                     V.

JAMES B. GALBRAITH AND MCLEOD, ALEXANDER, POWEL & APFFEL,
                         P.C., Appellees
               ________________________________

       This cause, an appeal from the summary judgment in favor of appellees
James B. Galbraith and McLeod, Alexander, Powel & Apffel, P.C., signed April
16, 2013, which dismissed all claims asserted against appellees with prejudice, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

       We order appellants GAIA Environmental, Inc. and AXL Industries, L.L.C.,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.